Citation Nr: 1820837	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  12-20 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than May 10, 2010 for the assignment of service connection for psoriasis.


REPRESENTATION

Veteran represented by:	Stephen M. Vaughn, Agent


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

This matter was previously before the Board, and, in November 2014 and December 2016, the Board remanded this matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.  

Additionally in November 2014, the Board referred a clear and unmistakable error (CUE) claim for adjudication by the RO with instructions that the Board would not consider it unless the issue was properly perfected to the Board.  In January 2017, the RO denied the Veteran's CUE claim.  The Veteran filed a timely notice of disagreement (NOD) in May 2017, and, in September 2017, the Veteran was issued a statement of the case (SOC) responsive to the NOD.  The Veteran did not file a substantive appeal perfecting the issue to the Board.  As such, the Board shall not consider the issue any further.


FINDINGS OF FACT

1.  The August 1978 rating decision denying the Veteran's claim for service connection for psoriasis became final after the Veteran failed to file additional evidence or a timely appeal within one year after being notified of the denial of service connection in September 1978.

2.  The Veteran requested to reopen his claim for service connection for psoriasis in March 2005, and, in August 2005, the RO denied the Veteran's claim; and the decision because final after the Veteran failed to file additional evidence or a timely appeal within one year after being notified of the denial of service connection in August 2005.

3.  The Veteran requested to reopen his claim for service connection for psoriasis in May 2010, and, in August 2010, the RO granted service connection for psoriasis effective the date the claim was received.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 10, 2010 for the assignment of service connection for psoriasis have not been met.  38 U.S.C. §§ 501, 7105(d) (2012); 38 C.F.R. §§ 3.156, 3.400(q), 20.201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

With respect to the Veteran's effective date claim, no notice is necessary, because the outcome of this issue depends exclusively on documents that are already contained in the claims file.  A veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him or her with notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407 (2004).

VA also has a duty to assist the Veteran in the development of the claim. The Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue has been obtained.  VA treatment records, VA examination reports, and lay statements have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Board notes that this matter was previously remanded in order to adjudicate a related CUE claim as well as to give the Veteran an opportunity to perfect his CUE claim to the Board.  The CUE claim was properly adjudicated, and the Veteran failed to perfect the claim to the Board.  As such, the RO has substantially complied with the Board's previous remand instructions.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Earlier Effective Date

At issue is whether the Veteran is entitled to an effective date earlier than May 10, 2010 for the grant of service connection for psoriasis.  Unfortunately, the Veteran is not entitled to an earlier effective date.

The Veteran first filed for service connection for psoriasis in July 1978, and, in August 1978, the RO denied the claim.  The Veteran was notified of this decision in September 1978, and the decision became final after the Veteran failed to file additional evidence or a timely appeal within one year of notification of the decision.  

The Veteran requested to reopen his claim for service connection for psoriasis in March 2005, and, in August 2005, the RO denied the Veteran's claim.  The decision because final after the Veteran failed to file additional evidence or a timely appeal within one year after being notified of the denial in August 2005.

The Veteran filed to reopen his claim again in May 2010, and, in August 2010, the RO granted service connection and assigned a disability rating of 60 percent effective the date the claim to reopen was received.  The Veteran appealed the effective date of service connection.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim reopened after a final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."   Sears v. Principi, 16 Vet. App. 244 (2002).  Here, the Veteran was assigned an effective date as of the date his claim to reopen was received in May 2010.

In order for the Veteran to be awarded an effective date earlier than May 2010, he would have to show clear and unmistakable error (CUE) was made in one of the prior rating decisions that had denied his claim for service connection.  See Flash v. Brown, 8 Vet. App. 332 (1995).  The Veteran has alleged and been denied a CUE claim.  The Veteran initially appealed the claim, but the Veteran did not perfect the issue to the Board; and, as previously noted in the November 2014 Board decision, the Board shall not address it any further if it is not perfected to the Board.

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  Accordingly, the Veteran's claim is denied.


ORDER

An effective date earlier than May 10, 2010 for the grant of service connection for psoriasis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


